UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6750


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

CARTER TILLERY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, District
Judge. (3:10-cr-00223-JRS-1; 3:14-cv-00275-JRS)


Submitted:   June 11, 2014                  Decided:   June 13, 2014


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carter Tillery, Appellant Pro Se.    Jessica D. Aber, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carter Tillery seeks to appeal the district court’s

order denying his motion to recuse the district judge in his

pending 28 U.S.C. § 2255 (2012) motion proceeding.                         This court

may    exercise    jurisdiction        only   over    final      orders,   28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292   (2012);       Fed.   R.     Civ.   P.    54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                          The

order Tillery seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                       Accordingly, we

dismiss the appeal for lack of jurisdiction.                      We dispense with

oral    argument    because      the    facts      and   legal     contentions      are

adequately      presented   in    the    materials       before     this   court    and

argument would not aid the decisional process.

                                                                            DISMISSED




                                          2